Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Status of Claims
2.	Claims 5, 10, 14, 15, and 19 are cancelled
3.	Claims 1, 8, 11, 17, and 20 are amended
4.	Claims 23-25 are new.
5.	Claims 1-4, 6-9,11-13,16-18, and 20-25 are pending


Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-4, 6-9, 11-13, 16-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
8.	In claims 1, 2, 6-9, 11-12, and 16-18, 20-21, 23, and 25 the terms “part” and “parts”, are relative terms which, renders the claims indefinite. The terms are not defined by the claim the specification recite “parts” and “part” (Specification: [0039], [0043}) but it does not provide a standard for ascertaining at least, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., quantity or measure of part)	
9.	Claims 2-4, 6-9, 11-13, 16-18 and 21-25 are dependent of claims 1, 11, and 20 respectfully. 
10.	Appropriate action is required. 


Claim Rejections - 35 USC § 101

11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-4, 6-9,11-13,16-18, and 20-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-4, 6-9,11-13,16-18, and 20-25 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
13.	Therefore, claims 1-4, 6-9,11-13,16-18, and 20-25 were analyzed for U.S.C. 101 as follows:
14.	Claims 1-4, 6-9 are directed to a computer device, 11-13, 16-18, 23 are directed to a method, and claims 20-22, 24, and 25 are directed to a non-transitory computer-readable storage medium.  Claims 1-4, 6-9,11-13,16-18, and 20-25 fall within one of the four statutory categories of invention. (Step 1: Yes)
15.	In claim 1, corresponding representative claims 11 and 20, the limitations that define an abstract idea (in bold) are below (claim 1 is shown as representative): 
A computing device comprising: 
a communications chipset; a processor coupled with the communications chipset; and a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the computing device to: 
obtain apportionment data for a transfer, the apportionment data defining a plurality of parts of the transfer and including a plurality of identifiers, wherein each identifier is associated with a respective one of the parts; and
 process the transfer in accordance with the apportionment data, by:
processing a pre-authorization for a total amount of the transfer using a first token including outputting a prompt for display, the prompt for input of a token associated with a first one of the parts; 
after processing the pre-authorization for the total amount of the transfer using the first token, processing one or more of the parts using associated tokens including outputting iterative prompts for display, the iterative prompts for input of a token associated with a respective part using the plurality of identifiers;
 detecting a processing failure; and 
triggering a completing of the transfer in response to detecting the processing failure; 
wherein the completing of the transfer includes processing a completion of the pre- authorization for an outstanding portion of the transfer, the outstanding portion of the transfer determined by adjusting the total amount of the transfer to account for any processed parts

16.	In claim 1, corresponding representative claims 11 and 20, are steps for obtaining, associating, and transferring (i.e. transmitting) financial data to process a multi-account (i.e. split) financial transaction after processing failure. The above steps of processing a split financial transaction which are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
17.	Independent claim 1, corresponding representative claims 11 and 20, recite the additional components of “computer device”, “communication module”, processor”, “memory“, and “non-transitory computer readable medium” and additional elements of “token”. The additional elements and additional components are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor”, “computer device”, and “token” do not take the claim limitation out of the abstract idea (i.e., a general means of using a processor and computer device to process a token for a financial transaction). The limitations of obtain apportionment data for a transfer, the apportionment data defining a plurality of parts of the transfer and including a plurality of identifiers, wherein each identifier is associated with a respective one of the parts, process the transfer in accordance with the apportionment data, processing a pre-authorization for a total amount of the transfer using the first token including outputting a prompt for display, the prompt for input of a token associated with a first one of the parts, and triggering a completing the transfer by processing a completion of the pre- authorization for an outstanding portion of the transfer, the outstanding portion of the transfer determined by adjusting the total amount of the transfer to account for any processed parts, the limitations do not amount to anything more than instructions to perform the abstract idea using a generic computer component. The claims 1, corresponding representative claims 11 and 20, are directed to an abstract idea
18.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
The processor 210 is a hardware processor. The processor 210 may, for example, be one or more ARM, Intel x86, PowerPC processors or the like. (Specification: Paragraph [0076])
The memory 220 allows data to be stored and retrieved. The memory 220 may include, for example, random access memory, read-only memory, and persistent storage. Persistent storage may be, for example, flash memory, a solid-state drive or the like. Read-only memory and persistent storage are a non-transitory computer-readable storage medium.(Specification: Paragraph [0077])
the customer device 150 is a computing device that is associated with a customer. By way of example, the customer device 150 may include any one or more of: a mobile device, a tablet computer, a laptop computer, a wearable computer, or a computing device of another type.(Specification: Paragraph [0063])
19.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
20.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 11 and 20, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 11 and 20, are directed to an abstract idea without significantly more.
21.	Dependent claims 2-4, 6, 12-13, and 21- 25 further recite limitations of wherein processing one or more of the parts includes iteratively processing all parts other than a particular one of the parts, the particular one of the parts being a part that is to be associated with the first token, wherein the computing device is a point-of-sale terminal and wherein the computing device further includes: a physical token reader; a display module; and an input module, obtain a machine-readable code, the machine-readable code encoding a web address; and display the machine-readable code, wherein detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts, and wherein obtaining the apportionment data for the transfer includes receiving, from a server associated with the web address, a message that includes the apportionment data. These recitation falls within to Certain Methods of Organizing specifically more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
22.	The judicial exception is not integrated into a practical application because the claims, as drafted, recite obtain a machine-readable code, the machine-readable code encoding a web address, wherein processing one or more of the parts includes iteratively processing all parts other than a particular one of the parts, the particular one of the parts being a part that is to be associated with the first token, detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts and wherein the computing device is a point-of- sale terminal and wherein the computing device further includes: a physical token reader; a display module; and an input module.. The computer device and server in the above steps are at a high-level generality (i.e. as a generic computer device performing generic computer functions of obtaining, detecting, associating and a sever for processing financial data for a financial transaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The combination of the additional components of “computer device”, “server”, “point-of-sale terminal”, “and physical token reader “, “non-transitory computer-readable medium” and the additional elements of “display module”, “input module” is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination of these elements and components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
23.	There are additional components of “computer device”, “server”, “point-of-sale terminal”, “physical token reader”, and the additional elements of “display module”, “input module”, as discussed above the steps of obtaining, detecting, associating and processing financial data for a financial transaction from a computing device and processing through a server amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 2-4, 6, 12-13, 21- 25 further are directed to an ineligible judicial exception without any significant more.
24.	Dependent claims 7-10, and 16-19, further recite the limitations of  prior to completing the transfer, compare the outstanding portion of the transfer to an amount of a first one of the parts, the first one of the parts being associated with a first entity, the first entity associated with the first token; and output a message at the computing device, the message indicating that the transfer will be completed at an amount that exceeds the amount of the first one of the parts, wherein processing one or more of the parts using associated tokens comprises, for each of the one or more parts being processed, outputting a prompt based on the apportionment data, the prompt identifying an amount of the part being processed and an identifier of an entity associated with that part, wherein processing the one or more of the parts using associated tokens includes, for each of the one or more parts being processed, obtaining a representation of the associated token for that part; and 45sending a message to a transfer rail based on the associated token for that part, the message intended to effect a transfer in an amount associated with that part, and wherein the apportionment data includes a plurality of identifiers, each identifier associated with a respective one of the parts and wherein processing a pre-authorization for a total amount of the transfer using a first token comprises outputting a prompt for input of a token associated with a first one of the parts and wherein processing one or more of the parts using associated tokens comprises outputting iterative prompts for input of a token associated with a respective part using the plurality of identifiers, and wherein processing one or more of the parts includes iteratively processing all parts other than a particular one of the parts, the particular one of the parts being a part that is to be associated with the first token.. These recitation falls within to Certain Methods of Organizing specifically more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
25.	The judicial exception is not integrated into a practical application because the claims, as drafted, recite the limitations of  prior to completing the transfer, compare the outstanding portion of the transfer to an amount of a first one of the parts, the first one of the parts being associated with a first entity, the first entity associated with the first token; and output a message at the computing device, the message indicating that the transfer will be completed at an amount that exceeds the amount of the first one of the parts, wherein processing one or more of the parts using associated tokens comprises, for each of the one or more parts being processed: outputting a prompt based on the apportionment data, the prompt identifying an amount of the part being processed and an identifier of an entity associated with that part, wherein processing the one or more of the parts using associated tokens includes, for each of the one or more parts being processed, obtaining a representation of the associated token for that part; and sending a message to a transfer rail based on the associated token for that part, the message intended to effect a transfer in an amount associated with that part, and wherein the apportionment data includes a plurality of identifiers, each identifier associated with a respective one of the parts and wherein processing a pre-authorization for a total amount of the transfer using a first token comprises outputting a prompt for input of a token associated with a first one of the parts and wherein processing one or more of the parts using associated tokens comprises outputting iterative prompts for input of a token associated with a respective part using the plurality of identifiers, and wherein processing one or more of the parts includes iteratively processing all parts other than a particular one of the parts, the particular one of the parts being a part that is to be associated with the first token. The “computer device”, “token”, and “rail” in the above steps are at high generality (i.e. as a generic computer device performing generic computer functions of processing a split financial transaction utilizing a token and transferring messages on payment rails) such that it amounts no more than apply the exception using a generic computer component. The combination of the additional components of “computer device”, and the additional elements of “token” and “transfer rail” are no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination of these elements and components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims is directed to an abstract idea. 
26.	There are additional components of “computer device” and the additional elements of “token”, “transfer rail”, as discussed above the steps of and processing financial data for a financial transaction utilizing a payment rail based on tokens from a computing device amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 7-10, and 16-19 further are directed to an ineligible judicial exception without any significant more.
27.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-4, 6-9,11-13,16-18, and 20-25 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
30.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
31.	Claims 1-4, 7-9,11-13, 16-18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et. al. (US Patent Application Publication No.: 2017/0364914; hereafter known as Howard) and further in view of Sarin et al (US Patent Application Publication No.: 2019/0199793; hereafter known as Sarin)

32.	In claim 1: Howard discloses,
A computing device comprising: (i.e., An access device may be in any suitable form. Some examples of access devices include POS devices, cellular phones, PDAs, personal computers (PCs), tablet PCs, hand-held specialized readers, set-top boxes, electronic cash registers (ECRs), automated teller machines (ATMs), virtual cash registers (VCRs), kiosks, security systems, access systems) (Howard: Paragraph [0020])
a communications chipset; (i.e., An access device may use any suitable contact or contactless mode of operation to send or receive data from, or associated with, a communication device) (Howard: Paragraph [0020], [0112])
a processor coupled with the communications chipset; and (i.e., device comprising a processor, a short range communication device, and a memory including instructions that, when executed with the processor) (Howard: Paragraph [0006], [0112])
a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the computing device to: (i.e., device comprising a processor, a short range communication device, and a memory including instructions that, when executed with the processor) (Howard: Paragraph [0006])
obtain apportionment data for a transfer, the apportionment data defining a plurality of parts of the transfer (i.e., on receiving the initial tokens and the user may be required to assign portions to each initial token in the token grouping such that the assigned portions total the entire transaction. In some embodiments) (Howard: Paragraph [0071]) and including a plurality of identifiers, wherein each identifier is associated with a respective one of the parts (i.e., may identify the master token within the received authorization request message and may query the token vault for the set of tokens associated with the master token. The primary authorization computer may then determine an appropriate portion of the transaction to be associated with each token in the set of tokens); and (Howard: Paragraph [0089], [0094])
process the transfer in accordance with the apportionment data, by: processing a pre-authorization for a total amount of the transfer using a first token; (i.e., the primary authorization computer 102 may seek to gain pre-approval using an initial token for an amount greater than the portion of the transaction assigned to that initial token) ( Howard: Paragraph [0080]) including outputting a prompt for display, the prompt for input of a token associated with a first one of the parts; (i.e., Upon execution of the mobile application, the user may be prompted to at least select an existing master token to be used in a transaction or to create a new token grouping to be associated with a new master token to be used in future transactions. Upon selecting the option to create a new grouping and computer may determine that the transaction should be approved as long as an amount greater than a total amount associated with the transaction. For example, the portions of the transaction associated with each token may sum to an amount greater than an amount associated with the transaction itself. In this example, the primary authorization computer may approve the transaction as long as an amount associated with the approved authorization responses are sufficient to cover the amount of the transaction) (Howard: Paragraph [0069], [0071], [0092], [0094]) 
after processing the pre-authorization for the total amount of the transfer using the first token (i.e., the primary authorization computer 102 may seek to gain pre-approval using an initial token for an amount greater than the portion of the transaction assigned to that initial token), processing one or more of the parts using associated tokens;(i.e., the user may be required to assign portions to each initial token in the token grouping such that the assigned portions total the entire transaction) (Howard: Paragraph [0071], [0080]) including outputting iterative prompts for display, the iterative prompts for input of a token associated with a respective part using the plurality of identifiers; (i.e., an identifier included in a secondary authorization request may be formatted to include a transaction identifier followed by a token identifier. Upon execution of the mobile application, the user may be prompted to at least select an existing master token to be used in a transaction or to create a new token grouping to be associated with a new master token to be used in future transactions. Upon selecting the option to create a new grouping) (Howard: Paragraph [0069], [0071], [0089], [0092], [0097])
wherein the completing of the transfer includes processing a completion of the pre- authorization for an outstanding portion of the transfer, the outstanding portion of the transfer determined by adjusting the total amount of the transfer to account for any processed parts. (i.e., the master token is used to complete a transaction, a portion of the transaction is allocated to each of the tokens in the token grouping a master token may be associated with configuration settings that indicate how a transaction should be apportioned to each token within the token grouping) (Howard: Paragraph [0028])
Howard does not disclose,
detecting a processing failure; and 
triggering a completing of the transfer in response to detecting the processing failure;
However Sarin discloses,
detecting a processing failure; and (i.e., a pending or upcoming condition of inoperability and/or failure of the communication device may be detected) (Sarin: Paragraph [0011], [0015])
triggering a completing of the transfer in response to detecting the processing failure; (i.e., communication device and server provider processes to generate a network cache and digital ledger to complete electronic transaction processing in the event of device failure and the transaction data is transmitted to a caching component of service provider server) (Sarin: Paragraph [0061], [0062], [0063])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard and Sarin so that the device can complete transaction payment processing when a processing failure is detected. The present application generally relates to electronic data storage, and more specifically to using a network cache to complete data processing in the event of device inoperability. (Sarin: Paragraph [0001]). The users may be left without device functionality, and thus be prevented of use of their device to continue utilizing processes and applications on the device. (Sarin: Paragraph [0002]) 
33.	In claim 2: The combination of Howard and Sarin disclose the computing device of supra, including wherein processing one or more of the parts includes iteratively processing all parts other than a particular one of the parts, the particular one of the parts being a part that is to be associated with the first token. (i.e., user may select a maximum, minimum, or exact amount to be assigned to a particular token and one token may be associated with a remainder for each transaction including the user may be required to assign portions to each initial token in the token grouping such that the assigned portions total the entire transaction) (Howard: Paragraph [Paragraph [0071]) 
34.	In claim 3: The combination of Howard and Sarin disclose the computing device of supra, including wherein the computing device is a point-of-sale terminal (i.e., the access device 110 may be a point of sale (POS) device) and wherein the computing device further includes: (Howard: Paragraph [0020], [0046])
a physical token reader; (i.e. POS terminal may be used and may include a reader, may include any suitable contact or contactless mode of operation and tokens may be received by scanning a machine readable code displayed on the other communication devices) (Howard: Paragraph [0020],[0058])
a display module; and (i.e., a display) (Howard: Paragraph [0056])
an input module.(i.e. may also include input/output (I/O) device(s) and/or ports 220, such as for enabling connection with a keyboard, a mouse, a pen, a voice input device, a touch input device) (Howard: Paragraph [0056])
35.	In claim 4: The combination of Howard and Sarin disclose the computing device of supra, including wherein the instructions further configure the computing device to: (i.e., mobile device comprising a processor, a short range communication device, and a memory including instructions that) (Howard: Paragraph [0006])
obtain a machine-readable code, the machine-readable code encoding a web address; and (i.e., the communication device 302 may include a barcode reader and tokens may be received by scanning a machine readable code displayed on the other communication devices and the user may provide these tokens to a primary authorization computer via a web browser) (Howard: Paragraph [0058], [0068], [0101])
display the machine-readable code, (i.e., the initial token may be displayed on a display screen of a communication device as a machine-readable code) (Howard: Paragraph [0058], [0068],[0101])
and wherein obtaining the apportionment data for the transfer includes receiving (i.e., user may be given, via the GUI, an ability to indicate a portion of future transactions), from a server associated with the web address (i.e., user may log into his or her account via a website operated on behalf of the primary authorization computer. In another example, the user may log into his or her account via a mobile application installed on, and executed by, the communication device), a message that includes the apportionment data.(i.e., receiving the authorization request message 502, may communicate information related to the transaction to a user associated with the master token and may subsequently receive, from the user, an assignment of portions of the transaction for each initial token in the token grouping)
(Howard: Paragraph [0071], [0074], [0078])
35.	In claim 7: The combination of Howard and Sarin disclose the computing device of supra, including wherein the instructions further configure the computing device to: 
prior to completing the transfer, compare the outstanding portion of the transfer to an amount of a first one of the parts, the first one of the parts being associated with a first entity, the first entity associated with the first token; and (i.e., If the aggregated fees are greater than the maximum fee threshold, then any overage may also be distributes amongst the tokens in the token grouping) (Howard: Paragraph [0079])
output a message at the computing device, the message indicating that the transfer will be completed at an amount that exceeds the amount of the first one of the parts. (i.e., the primary authorization computer 102 may generate an authorization request message to be sent to a secondary authorization computer associated with that initial token and may generate each secondary authorization request for the portion of the transaction determined to be assigned to the initial token associated with the secondary authorization request then  may generate an authorization response message 508 that indicates that the transaction is approved) (Howard: Paragraph [0079],[0080],[0082])
36.	In claim 8: The combination of Howard and Sarin disclose the computing device of supra, including wherein processing one or more of the parts using associated tokens comprises, for each of the one or more parts being processed: (i.e., may determine an appropriate portion of the transaction to be associated with each initial token according to the identified configuration settings) (Howard: Paragraph [0078])
outputting a prompt for display based on the apportionment data, the prompt identifying an amount of the part being processed and an identifier of an entity associated with that part. (i.e., set of configuration settings may indicate a percentage, fraction, or dollar amount to be associated with each token within the token grouping. In some embodiments, the primary authorization computer 102 may assign an equal portion of the transaction to each of the tokens in the token grouping) (Howard: Paragraph [0078])
37.	In claim 9: The combination of Howard and Sarin disclose the computing device of supra, including wherein processing the one or more of the parts using associated tokens includes, for each of the one or more parts being processed: obtaining a representation of the associated token for that part (i.e., primary authorization computer 102 may determine an appropriate portion of the transaction to be associated with each initial token according to the identified configuration settings); and sending a message to a transfer rail based on the associated token for that part (i.e., the authorization request message may then be provided to the primary authorization computer 102 (e.g., via a transaction processing network), the message intended to effect a transfer in an amount associated with that part.(i.e., An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount including set of configuration settings may indicate a percentage, fraction, or dollar amount to be associated with each token within the token grouping) (Howard: Paragraph [0023], [0061], [0077],[0078], [0079])
38.	In claim 11: Howard discloses,
A method comprising: (Howard: Paragraph [0005])
obtaining apportionment data for a transfer, the apportionment data defining a plurality of parts of the transfer (Howard: Paragraph [0071]) and including a plurality of identifiers, wherein each identifier is associated with a respective one of the parts; and (Howard: Paragraph [0089], [0094])
processing the transfer in accordance with the apportionment data, by: (Howard: Paragraph [0080]) processing a pre-authorization for a total amount of the transfer using a first token; (Howard: Paragraph [0071], [0080]) including outputting a prompt for display, the prompt for input of a token associated with a first one of the parts; (Howard: Paragraph [0069], [0071], [0092], [0094]) 
after processing the pre-authorization for the total amount of the transfer using the first token, processing one or more of the parts using associated tokens (Howard: Paragraph [0071], [0080]) including outputting iterative prompts for display, the iterative prompts for input of a token associated with a respective part using the plurality of identifiers; (Howard: Paragraph [0069], [0071], [0089], [0092], [0097])
wherein completing the transfer includes processing a completion of the pre- authorization for an outstanding portion of the transfer, the outstanding portion of the transfer determined by adjusting the total amount of the transfer to account for any processed parts. (Howard: Paragraph [0028])
Howard does not disclose, 
detecting a processing failure; and	
triggering a completing of the transfer in response to detecting the processing failure;
However Sarin discloses,
detecting a processing failure; and (Sarin: Paragraph [0011], [0015])
triggering a completing of the transfer in response to detecting the processing failure; (Sarin: Paragraph [0061], [0062], [0063])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard and Sarin so that the device can complete transaction payment processing when a processing failure is detected. The present application generally relates to electronic data storage, and more specifically to using a network cache to complete data processing in the event of device inoperability. (Sarin: Paragraph [0001]). The users may be left without device functionality, and thus be prevented of use of their device to continue utilizing processes and applications on the device. (Sarin: Paragraph [0002])
39.	In claim 12: The combination of Howard and Sarin disclose the method of supra, including wherein processing at least one of the parts includes iteratively processing all parts other than a particular one of the parts, the particular one of the parts being a part that is to be associated with the first token. (Howard: Paragraph [Paragraph [0071])
40.	In claim 13: The combination of Howard and Sarin disclose the method of supra, including further comprising: 
obtaining a machine-readable code, the machine-readable code encoding a web address; and (Howard: Paragraph [0058], [0068], [0101])
displaying the machine-readable code, (Howard: Paragraph [0058], [0068])
and wherein obtaining the apportionment data for the transfer includes receiving, from a server associated with the web address, a message that includes the apportionment data. (Howard: Paragraph [0071], [0074],[0078])
41.	In claim 16: The combination of Howard and Sarin disclose the method of supra, including further comprising: 
prior to completing the transfer, comparing the outstanding portion of the transfer to an amount of a first one of the parts, the first one of the parts being associated with a first entity, the first entity associated with the first token; and (Howard: Paragraph [0079])
outputting a message, the message indicating that the transfer will be completed at an amount that exceeds the amount of the first one of the parts. (Howard: Paragraph [0079],[0080],[0082])
42. 	In claim 17: The combination of Howard and Sarin disclose the method of supra, including wherein processing one or more of the parts using associated tokens comprises, for each of the one or more parts being processed: (Howard: Paragraph [0078])
outputting a prompt for display based on the apportionment data, the prompt identifying an amount of the part being processed and an identifier of an entity associated with that part. (Howard: Paragraph [0078])
43.	In claim 18: The combination of Howard and Sarin disclose the method of supra, including wherein processing the one or more of the parts using associated tokens includes, for each of the one or more parts being processed: (Howard: Paragraph [0023], [0061], [0077],[0078], [0079])
obtaining a representation of the associated token for that part; (Howard: Paragraph [0023], [0061], [0077],[0078], [0079]) and 
sending a message to a transfer rail based on the associated token for that part, the message intended to effect a transfer in an amount associated with that part. (Howard: Paragraph [0023], [0061], [0077],[0078], [0079])
44.	In claim 20: Howard discloses,
A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed, configure a computing device to: (i.e., the memory 202 may be volatile (such as random access memory (RAM)) and/or non-volatile (such as read-only memory (ROM), flash memory, etc.). The computing device may also include additional storage 206, such as either removable storage or non-removable storage including, but not limited to, magnetic storage, optical disks, and/or tape storage. The disk drives and their associated computer-readable media may provide non-volatile storage of computer-readable instructions) (Howard: Paragraph [0052])
obtain apportionment data for a transfer, the apportionment data defining a plurality of parts of the transfer (Howard: Paragraph [0071]) and including a plurality of identifiers, wherein each identifier is associated with a respective one of the parts; and (Howard: Paragraph [0089], [0094])
process the transfer in accordance with the apportionment data, by: (Howard: Paragraph [0080])
processing a pre-authorization for a total amount of the transfer using a first token (Howard: Paragraph [0080]) including outputting a prompt for display, the prompt for input of a token associated with a first one of the parts; (Howard: Paragraph [0069], [0071], [0092], [0094]) 
after processing the pre-authorization for the total amount of the transfer using the first token, processing one or more of the parts using associated tokens (Howard: Paragraph [0071], [0080]) including outputting iterative prompts for display, the iterative prompts for input of a token associated with a respective part using the plurality of identifiers; (Howard: Paragraph [0069], [0071], [0089], [0092], [0097])
wherein the completing of the transfer includes processing a completion of the pre- authorization for an outstanding portion of the transfer, the outstanding portion of the transfer determined by adjusting the total amount of the transfer to account for any processed parts (Howard: Paragraph [0028])
Howard does not disclose,
detecting a processing failure; and 
triggering a completing of the transfer in response to detecting the processing failure;
However Sarin discloses, 
detecting a processing failure; and (Sarin: Paragraph [0011], [0015])
triggering a completing of the transfer in response to detecting the processing failure; (Sarin: Paragraph [0061], [0062], [0063])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard and Sarin so that the device can complete transaction payment processing when a processing failure is detected. The present application generally relates to electronic data storage, and more specifically to using a network cache to complete data processing in the event of device inoperability. (Sarin: Paragraph [0001]). The users may be left without device functionality, and thus be prevented of use of their device to continue utilizing processes and applications on the device. (Sarin: Paragraph [0002])
45.	In claim 21: The combination of Howard and Sarin disclose the non-transitory computer-readable storage medium of supra, including Sarin further discloses wherein processing one or more of the parts includes iteratively processing all parts other than a particular one of the parts, the particular one of the parts being a part that is to be associated with the first token. (i.e., through accessing a digital wallet or account of a user with service provider server 130 through entry of authentication credentials and/or by providing a data token that allows for processing using the account and the transaction data may be cached in a data cache during the electronic transaction processing including caching the data may be performed in response to a process request in the transition mode to cache the transaction data or any other incomplete transaction processing)  (Sarin: Paragraph [0032], [0033] [0051], [0069])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard and Sarin so that the can associate a token when processing a transaction and its respective amounts. The present application generally relates to electronic data storage, and more specifically to using a network cache to complete data processing in the event of device inoperability. (Sarin: Paragraph [0001]). The users may be left without device functionality, and thus be prevented of use of their device to continue utilizing processes and applications on the device. (Sarin: Paragraph [0002])
46.	In claim 22: The combination of Howard and Sarin disclose the non-transitory computer-readable storage medium of supra, including Sarin further discloses wherein the computing device is a point-of-sale terminal and wherein the computing device further includes: a physical token reader; a display module; and an input module. (i.e., through an input device (e.g., touch screen with a graphical user interface, keypad/keyboard, mouse, etc.) and/or through a data capture device (e.g., scanner, camera, other optical device, etc.) and may include device interfaces and other display modules that may receive input and/or output information)  (Sarin: Paragraph [0020], [0021], [0034], [0036]) 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard and Sarin so that the device can complete transaction payment processing with the appropriate equipment and/or devices when a processing failure is detected The present application generally relates to electronic data storage, and more specifically to using a network cache to complete data processing in the event of device inoperability. (Sarin: Paragraph [0001]). The users may be left without device functionality, and thus be prevented of use of their device to continue utilizing processes and applications on the device. (Sarin: Paragraph [0002])
47.	In claim 24: The combination of Howard and Sarin disclose the non-transitory computer-readable storage medium of supra, including wherein the instructions further configure the computing device to: (Howard: Paragraph [0006])
obtain a machine-readable code, the machine-readable code encoding a web address; and (Howard: Paragraph [0058], [0068], [0101])
display the machine-readable code, and (Howard: Paragraph [0058], [0068], [0101] )
 wherein obtaining the apportionment data for the transfer includes receiving, from a server associated with the web address, a message that includes the apportionment data. (Howard: Paragraph [0071], [0074], [0078])

48.	Claims 6, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et. al. (US Patent Application Publication No.: 2017/0364914; hereafter known as Howard) in view of Sarin et al (US Patent Application Publication No.: 2019/0199793; hereafter known as Sarin) as applied to claim 1-4, 7-9, 11-13, 16-18, 20-22, and 24 above, and further in view of Schibuk et. al (US Patent Application Publication No.: 2013/0061055; hereafter known as Schibuk)

49.	In claim 6: The combination of Howard and Sarin disclose the computer device of supra, 
	The combination of Howard and Sarin do not disclose,
wherein detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts.
However Schibuk discloses,
	wherein detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts. (i.e., if the Visa CA is taken offline by a denial of service attack, merchants would be unable to verify that Visa credential certificates presented by patrons were still valid. In turn, they would have to make a choice as to whether or not to honor the certificate, knowing that the credit card might have been revoked. phone's refusal to acknowledge a revocation update triggers the CA to notify relying parties using the same cellular tower including may wait for a period of time and retry) (Schibuk: Paragraph [0212], [0296], [0331], [0339], [0350], [0351])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard, Sarin, and Schibuk so that the method can include detecting a timeout to improve the efficiency of processing the payment request that may have already been perform. The overall validation response time is improved (Schibuk: Paragraph [0275]). The invention may advantageously process these revocations in near real-time, or on a regular basis (Schibuk: Paragraph [0168])
50.	In claim 23: The combination of Howard and Sarin disclose the method of supra, 
	However, the combination of Howard and Sarin do not disclose,
wherein detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts
	However, Schibuk does disclose,
wherein detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts. (Schibuk: Paragraph [0212], [0296], [0331], [0339], [0350], [0351])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard, Sarin, and Schibuk so that the method can include detecting a timeout to improve the efficiency of processing the payment request that may have already been perform. The overall validation response time is improved (Schibuk: Paragraph [0275]). The invention may advantageously process these revocations in near real-time, or on a regular basis (Schibuk: Paragraph [0168])
51.	In claim 25: The combination of Howard and Sarin disclose the non-transitory computer-readable storage medium of supra,
	However, the combination of Howard and Sarin do not disclose,
wherein detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts. 
	However, Schibuk does disclose,
wherein detecting the processing failure comprises detecting a timeout during an attempted processing of at least one of the parts. (Schibuk: Paragraph [0212], [0296], [0331], [0339], [0350], [0351])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Howard, Sarin, and Schibuk so that the method can include detecting a timeout to improve the efficiency of processing the payment request that may have already been perform. The overall validation response time is improved (Schibuk: Paragraph [0275]). The invention may advantageously process these revocations in near real-time, or on a regular basis (Schibuk: Paragraph [0168])

Response to Arguments
52.	Applicant's arguments with respect to the Claim Objections for claims 12-19, Applicant's amendments and remarks have been fully considered and are persuasive, the Claim Objections are withdrawn.
53.	Applicant's arguments with respect to the rejection of claims under Claim Interpretation for claims 1, 8 and 10, Applicant's amendments and remarks have been fully considered and are persuasive, The Claim Interpretation is withdrawn. 
54.	Applicant's arguments with respect to the rejection of claims under U.S.C. 112(a) for claims 1, 8 and 10 for written description, Applicant's amendments and remarks have been fully considered and are persuasive. The U.S.C. 112(a) rejections are withdrawn. 
55.	Applicant's arguments with respect to the rejection of claims under U.S.C
§112(b) for “part” or “parts, Applicant's remarks have been fully considered and are not persuasive.
	The Applicants arguments are not persuasive. A claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite. The term or limitation does not provide or distinctly defined the metes and bounds for "part" or “parts”. (i.e., because there is more than one reasonable interpretation of what species are included in the claim See MPEP 2173.03)
56.	Applicant's arguments with respect to the rejection of claims 1-4, 6-9,11-13,16-18, and 20-25 under U.S.C §101, Applicant's remarks have been fully considered and are not persuasive.
	The Applicants arguments are not persuasive (Amendments & Remarks, pgs. 16-20).  The amended claims 1, corresponding claims 11 and 20 are directed to obtaining, associating, and transferring (i.e. transmitting) financial data to process a multi-account (i.e. split) financial transaction after processing failure. The Specification supports the above conclusion where it  recites that “transaction apportionment data indicates how the transaction is to be split and it may be sent and it may be based on the data input through the interface” (Specification: Paragraph [0133]) and “apportionment data may indicate an order of the processing of parts of the transfer” (Specification: Paragraph [0170]). Therefore, the amended claim 1, corresponding claims 11 and 20, are associating the payment token to process and transfer an amount for processing a payment, in this case in response to detecting a process failure. These limitations are steps for obtaining, associating, and transferring (i.e. transmitting) financial data to process a multi-account (i.e. split) financial transaction". Merriam-Webster Dictionary defines a “transaction” as an exchange or transfer of goods (i.e., wherein the completing of the transfer includes processing a completion of the pre- authorization), services, or funds. Therefore, the claims fall in the enumerating grouping of Abstract ideas related to certain methods of Organizing Human Activity. The Applicant’s Specification supports the above conclusion where it recites “systems and methods for allowing split transfers to be completed” (Specification: Paragraph [0001]) and “This may allow a customer to configure a split transaction” (Specification: Paragraph [0018]). The Specification is titled “Split Transfer with completion after processing failure” and describes that “operator terminals may sometimes be used to process a data transfer between accounts. For various reasons, an operator of such a terminal may wish to configure the data terminal to transfer data from more than one account. By way of example, an operator of a point of sale (POS) terminal may wish to initiate a transfer from accounts associated with multiple entities” (Specification [0002]) and that the “at least some implementations described herein may perform a split transaction using techniques that allow a transaction to be completed even when a processing failure occurs” (Specification: Paragraph [0060]) which is aligned with amended claim 1, corresponding claim 10 and 15. Therefore, the amended claim 1, corresponding claims 11 and 20 falls in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors;
business relations).
	The judicial exception is not integrated into a practical application. The amended claims 1, corresponding representative claims 11 and 20, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps for obtaining, associating, and transferring (i.e. transmitting) financial data to process a multi-account (i.e. split) financial transaction after processing failure). As recited above, the specification makes clear that the invention provides a method for implementing a payment transaction split across a plurality of payment card accounts in response to detecting a failure. (See Specification: Paragraph [0060]). Therefore, the amended claims, as drafted, are a business solution to a business problem. The amended claims 1, and corresponding claims 11 and 20, recite additional components of computer device, communication module, processor, memory, and non-transitory computer readable medium, and additional elements of token. The computer hardware is recited at a high-level of generality (i.e. hardware processor receiving, transmitting, and processing payment transaction information) to link the exception using a generic computer components. The Specification supports the above conclusion where it recites “The processor 210 is a hardware processor. The processor 210 may, for example, be one or more ARM, Intel x86, PowerPC processors or the like” (Specification: Paragraph [0076]), and “the memory 220 allows data to be stored and retrieved. The memory 220 may include, for example, random access memory, read-only memory, and persistent storage. Persistent storage may be, for example, flash memory, a solid-state drive or the like. Read-only memory and persistent storage are a non-transitory computer-readable storage medium” (Specification: Paragraph [0077]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional components, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not recite any improvements to the generic computing component. Therefore claim 1, and corresponding representative claims 11 and 20, are directed to an abstract idea without a practical application.
	In regards 2B, As stated in the Office Action and above, the claims 1, corresponding claims 11 and 12, recite the additional components and elements of a computer device, communication module, processor, memory, and non-transitory computer readable medium, and additional elements of token. The computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The claims were directed to the abstract ideas of steps for obtaining, associating, and transferring (i.e. transmitting) financial data to process a multi-account (i.e. split) financial transaction). The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1-4, 6-9,11-13,16-18, and 20-25 are directed to an abstract idea without significantly more.
57.	Applicant's arguments with respect to the rejection of claims under U.S.C §103, Applicant's remarks have been fully considered and are not persuasive. 
	In regards to the Applicants argument argues that Sarin and Howard don’t disclose "including a plurality of identifiers, wherein each identifier is associated with a respective one of the parts", "including outputting a prompt for display, the prompt for input of a token associated with a first one of the parts", and  including outputting iterative prompts for display, the iterative prompts for input of a token associated with a respective part using the plurality of identifiers" i
	The Applicants arguments are not persuasive. The rejection is improper. The amended claims have been updated in the U.S.C. 103 rejection. 
58.	In regards to the Applicants arguments regards to the Interview. There has only been one interview for this application on February, 22, 2022. Please see Interview Summary. The telephone conversation cited on January 18, 2022 (Amendments & Remarks, pg. 9) did not happened with the Examiner on record. 
59.	In regards to the Applications arguments regards for withdrawal of finality. The Applicants arguments are not persuasive. The Applicant filed a Request for Continued Examination on 3/23/22. Therefore, the argument is moot. The Examiner points out that the Sarin was cited on the Detail Action (1/7/2022)

Conclusion
60.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693